     Case: 1:19-cv-00408 Document #: 30 Filed: 06/11/20 Page 1 of 8 PageID #:973




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



    SEAN P., 1                                   )
                                                 )
                          Plaintiff,             )
                                                 )           No. 19 C 408
           v.                                    )
                                                 )           Magistrate Judge
    ANDREW SAUL, Commissioner of                 )           Maria Valdez
    Social Security, 2                           )
                                                 )
                          Defendant.             )
                                                 )


                      MEMORANDUM OPINION AND ORDER

       This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of Social Security denying Plaintiff Sean P.’s claim for

Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).

The parties have consented to the jurisdiction of the United States Magistrate

Judge pursuant to 28 U.S.C. § 636(c). For the reasons that follow, Plaintiff’s motion

for summary judgment [Doc. No. 15] is granted in part and denied in part, and the

Commissioner’s cross-motion for summary judgment [Doc. No. 22] is denied.




1
 In accordance with Internal Operating Procedure 22 – Privacy in Social Security
Opinions, the Court refers to Plaintiff only by his first name and the first initial of his last
name.
2
 Andrew Saul has been substituted for his predecessor pursuant to Federal Rule of Civil
Procedure 25(d).
      Case: 1:19-cv-00408 Document #: 30 Filed: 06/11/20 Page 2 of 8 PageID #:974




                                    BACKGROUND

I.      PROCEDURAL HISTORY

        On October 2, 2014, Plaintiff filed claims for DIB and SSI, alleging disability

since August 10, 2012 due to various mental impairments. The claim was denied

initially and upon reconsideration, after which he timely requested a hearing before

an Administrative Law Judge (“ALJ”), which was held on July 7, 2017. Plaintiff

personally appeared and testified at the hearing and was represented by counsel. A

vocational expert also testified.

        On December 20, 2017, the ALJ denied Plaintiff’s claim for benefits, finding

him not disabled under the Social Security Act. The Social Security Administration

Appeals Council then denied Plaintiff’s request for review, leaving the ALJ’s

decision as the final decision of the Commissioner and, therefore, reviewable by the

District Court under 42 U.S.C. § 405(g). See Haynes v. Barnhart, 416 F.3d 621, 626

(7th Cir. 2005).

II.     ALJ DECISION

        Plaintiff’s claim was analyzed in accordance with the five-step sequential

evaluation process established under the Social Security Act. See 20 C.F.R. §

404.1520(a)(4). The ALJ found at step one that Plaintiff had not engaged in

substantial gainful activity since his alleged onset date of August 10, 2012. At step

two, the ALJ concluded that Plaintiff had the following severe impairments:

attention deficit disorder (“ADD”), anxiety, and hypertension. The ALJ concluded at

step three that his impairments, alone or in combination, do not meet or medically




                                            2
     Case: 1:19-cv-00408 Document #: 30 Filed: 06/11/20 Page 3 of 8 PageID #:975




equal a Listing. Before step four, the ALJ determined that Plaintiff retained the

Residual Functional Capacity (“RFC”) to perform medium work with the following

additional limitations: no climbing ladders, ropes, or scaffolds; avoiding moderate

exposure to extreme heat and no exposure to dangerous moving machinery and

unprotected heights; work limited to simple, routine, and repetitive tasks in an

environment free of fast-paced production requirements; only simple work-related

decisions, with few, if any, workplace changes; and only occasional interaction with

the public, co-workers, and supervisors.

       At step four, the ALJ concluded that Plaintiff would be unable to perform his

past relevant work as a service writer, mechanic, programmer, cable installer, or

flight instructor. At step five, based upon the VE’s testimony and Plaintiff’s age,

education, work experience and RFC, the ALJ found that Plaintiff can perform jobs

existing in significant numbers in the national economy, leading to a finding that he

is not disabled under the Social Security Act.

                                    DISCUSSION

I.     ALJ LEGAL STANDARD

       Under the Social Security Act, a person is disabled if she has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). In order to determine whether a Plaintiff is

disabled, the ALJ considers the following five questions in order: (1) Is the Plaintiff




                                           3
      Case: 1:19-cv-00408 Document #: 30 Filed: 06/11/20 Page 4 of 8 PageID #:976




presently unemployed? (2) Does the Plaintiff have a severe impairment? (3) Does

the impairment meet or medically equal one of a list of specific impairments

enumerated in the regulations? (4) Is the Plaintiff unable to perform her former

occupation? and (5) Is the Plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).

        An affirmative answer at either step 3 or step 5 leads to a finding that the

Plaintiff is disabled. Young v. Sec’y of Health & Human Servs., 957 F.2d 386, 389

(7th Cir. 1992). A negative answer at any step, other than at step 3, precludes a

finding of disability. Id. The Plaintiff bears the burden of proof at steps 1-4. Id.

Once the Plaintiff shows an inability to perform past work, the burden then shifts to

the Commissioner to show the Plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Id.

II.     JUDICIAL REVIEW

        Section 405(g) provides in relevant part that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the ALJ’s decision is

limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). This Court may not substitute its




                                            4
    Case: 1:19-cv-00408 Document #: 30 Filed: 06/11/20 Page 5 of 8 PageID #:977




judgment for that of the Commissioner by reevaluating facts, reweighing evidence,

resolving conflicts in evidence, or deciding questions of credibility. Skinner, 478 F.3d

at 841; see also Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding that the

ALJ’s decision must be affirmed even if “‘reasonable minds could differ’” as long as

“the decision is adequately supported”) (citation omitted).

         The ALJ is not required to address “every piece of evidence or testimony in

the record, [but] the ALJ’s analysis must provide some glimpse into the reasoning

behind her decision to deny benefits.” Zurawski v. Halter, 245 F.3d 881, 889 (7th

Cir. 2001). In cases where the ALJ denies benefits to a Plaintiff, “he must build an

accurate and logical bridge from the evidence to his conclusion.” Clifford, 227 F.3d

at 872. The ALJ must at least minimally articulate the “analysis of the evidence

with enough detail and clarity to permit meaningful appellate review.” Briscoe ex

rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005); Murphy v. Astrue, 496

F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a duty to fully develop the record before

drawing any conclusions . . . and must adequately articulate his analysis so that we

can follow his reasoning . . . .”); see Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir.

2005).

         Where conflicting evidence would allow reasonable minds to differ, the

responsibility for determining whether a Plaintiff is disabled falls upon the

Commissioner, not the court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir.

1990). However, an ALJ may not “select and discuss only that evidence that favors




                                            5
       Case: 1:19-cv-00408 Document #: 30 Filed: 06/11/20 Page 6 of 8 PageID #:978




his ultimate conclusion,” but must instead consider all relevant evidence. Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994).

III.     ANALYSIS

         The ALJ found that Plaintiff was moderately limited in the area of

concentration, persistence, and pace. To accommodate this impairment, the ALJ

said she would restrict Plaintiff to “simple, routine and repetitive tasks, in a work

environment free of fast paced production requirements and involving only simple,

work-related decisions.” (R. 135.) The hypothetical examples posed to the vocational

expert (“VE”) tracked the language of this limitation very closely. 3 No other

limitations or hypothetical questions reflected an accommodation for Plaintiff’s

deficits in concentration, persistence, and pace.

         The Seventh Circuit has “repeatedly rejected the notion that a hypothetical

like the one here confining the claimant to simple, routine tasks and limited

interactions with others adequately captures temperamental deficiencies and

limitations in concentration, persistence, and pace.” Yurt v. Colvin, 758 F.3d 850,

858-59 (7th Cir. 2014) (“This failure to build an ‘accurate and logical bridge’

between the evidence of mental impairments and the hypothetical and the mental

RFC requires us to remand for further proceedings.”); see Moreno v. Berryhill, 882




3  The VE was asked whether jobs existed for a person “limited to simple, routine, and
repetitive tasks, occasional decision making, occasional changes in the work setting, and
occasional interaction with the public.” (R. 60-61.) Another hypothetical added that the
work would be “limited to simple, routine, repetitive tasks in a work environment free of
fact paced production requirements involving only simple work-related decisions with few,
if any, workplace changes, occasional interaction with the public, occasional interaction
with coworkers, and occasional supervision . . . .” (R. 61.)


                                             6
    Case: 1:19-cv-00408 Document #: 30 Filed: 06/11/20 Page 7 of 8 PageID #:979




F.3d 722, 730 (7th Cir. 2018) (quoting O’Connor-Spinner v. Astrue, 627 F.3d 614,

619 (7th Cir. 2010)) (“Our cases require that an ALJ ‘orient the [vocational expert]

to the totality of a claimant’s limitations,’ including ‘deficiencies of concentration,

persistence and pace.’”); see also Radosevich v. Berryhill, 759 F. App’x 492, 494-95

(7th Cir. 2019) (unpublished decision) (“The hypothetical included only restrictions

to ‘simple, work-related decisions’ with ‘few, if any, workplace changes,’ so it

reflected the limitations in [the plaintiff’s] abilities to carry out complex or detailed

instructions and cope with changes. And although [the plaintiff] may have the

mental capacity to complete a single, simple task, the hypothetical did not capture

the limitation in her ability to execute that simple task over an extended time.”).

      The ALJ’s failure to include all of Plaintiff’s limitations in the hypothetical

questions to the VE was not harmless error. The VE testified that although

available jobs in that hypothetical were not production jobs, “[y]ou need to be

working at a constant basis,” and if a person were off-task more than fifteen percent

of the workday, they would be terminated. (R. 61-62.) On remand, the ALJ must

more fully discuss Plaintiff’s deficits in concentration, persistence, and pace, with

particular attention to how much his impairments would take him off task during

the workday. The ALJ should also discuss how she came to conclude that Plaintiff

had only moderate limitations in this area, relying solely on evidence that he is able

to watch science fiction television shows, do internet research on ADD treatment,

and pay attention to tasks that interest him.




                                            7
    Case: 1:19-cv-00408 Document #: 30 Filed: 06/11/20 Page 8 of 8 PageID #:980




      Based on its conclusion that remand is necessary for the above reasons, the

Court need not explore in detail the remaining errors claimed by Plaintiff. The

Court emphasizes that the Commissioner should not assume these issues were

omitted from the opinion because no error was found.



                                  CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for summary judgment [Doc. No.

15] is granted in part and denied in part, and the Commissioner’s cross-motion for

summary judgment [Doc. No. 22] is denied. The Court finds that this matter should

be remanded to the Commissioner for further proceedings consistent with this

Order.




SO ORDERED.                                  ENTERED:




DATE:        June 11, 2020                   ___________________________
                                             HON. MARIA VALDEZ
                                             United States Magistrate Judge




                                         8
